Exhibit 10.11

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

CHANGE IN CONTROL PLAN

Effective as of October 3, 2014

Amended and Restated on April 22, 2015, September 3, 2015 and November 13, 2015

The Plan is established by M/A-COM Technology Solutions Holdings, Inc., a
Delaware corporation, to secure for the benefit of the Company the services of
the participating Employees in the event of a potential or actual Change in
Control without concern for whether such Employees might be hindered in
discharging their duties by the personal uncertainties and risks associated with
a Change in Control, by affording such Employees the opportunity to protect the
share value they have helped create as of the date of any Change in Control and
offering income protection to such Employees in the event their employment
terminates involuntarily without Cause or for Good Reason in connection with a
Change in Control. All capitalized terms in the Plan have the meaning set forth
in Section 2 or as defined elsewhere in the Plan.

 

1. Purpose, Establishment and Applicability of Plan.

1.1 Establishment of Plan. As of the Effective Date, the Company hereby
establishes its Change in Control Plan, as set forth in this document.

1.2 Applicability of Plan. Subject to the terms of the Plan, the benefits
provided by the Plan shall be available to those Employees who, on or after the
Effective Date, receive a Notice of Participation, pursuant to Section 3.

1.3 Contractual Right to Benefits. The Plan and the Notice of Participation
establish and vest in each Participant a contractual right to the benefits to
which he or she is entitled pursuant to the terms and conditions thereof,
enforceable by the Participant against the Company.

 

2. Definitions and Construction.

Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.

2.1 Administrator. “Administrator” shall mean the Board, or its Compensation
Committee or either of their designees, as shall be responsible for
administering the Plan.

2.2 Base Salary. “Base Salary” shall mean an amount equal to the sum of the
Participant’s gross monthly base salary, as in effect immediately preceding the
Change in Control (and as may have been increased after the date of such Change
in Control).

2.3 Board. “Board” shall mean the Board of Directors of the Company.

2.4 Cause. “Cause” shall mean (a) an act of fraud by the Participant in
connection with the Participant’s responsibilities as an Employee; (b) the
Participant’s conviction of, or plea



--------------------------------------------------------------------------------

of nolo contendere to, a felony, or commission of an act of moral turpitude;
(c) the Participant’s gross misconduct; or (d) the Participant’s material
failure to discharge his or her employment duties after having received a
written demand for performance from the Company (or notice of misconduct, where
applicable) specifying the breach of employment duties and the Participant’s
failure to cure such breach (where such breach is curable) within 30 days of the
date of such notice from the Company.

2.5 Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(a) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following acquisitions of Outstanding
Company Common Stock and Outstanding Company Voting Securities: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company, or (4) any acquisition by any Person
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
Section 2.5(c); or

(b) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual who becomes a member of the Board subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual was a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of or in connection with an actual or threatened election contest with respect
to the removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be considered a member of the Incumbent Board; or

(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Business Combination”); excluding, however, such a Business Combination
pursuant to which:

(i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination shall beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such



--------------------------------------------------------------------------------

Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,

(ii) no Person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or such corporation resulting from such Business Combination) shall beneficially
own, directly or indirectly, 50% or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors, except
to the extent that such ownership existed with respect to the Company prior to
the Business Combination, and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination shall have been members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination.

2.6 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.7 Company. “Company” shall mean M/A-COM Technology Solutions Holdings, Inc.,
any successor entities as provided in Section 8 and any Section 409A Affiliates
as defined in Section 10.2(b).

2.8 Disability. “Disability” shall mean a mental or physical impairment of the
Participant that is expected to result in death or that has lasted or is
expected to last for a continuous period of 12 months or more and that causes
the Participant to be unable to perform his or her material duties for the
Company and to be engaged in any substantial gainful activity, in each case as
determined by the Administrator, whose determination shall be conclusive and
binding.

2.9 Effective Date. “Effective Date” for purposes of the Plan shall mean the
date stated on the first page of the Plan.

2.10 Employee. “Employee” shall mean an employee of the Company.

2.11 ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

2.12 Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

2.13 Good Reason. “Good Reason” shall mean any of the following that occur
without the Participant’s express written consent and that the Company fails to
cure within the time frame specified in Section 12.3: (a) the material reduction
of the Participant’s authority, duties or



--------------------------------------------------------------------------------

responsibilities, or assignment to the Participant of duties, in either case
which results in a material diminution of the Participant’s authority, duties or
responsibilities in effect immediately prior to such action; (b) a material
reduction in the Participant’s Base Salary; (c) a material reduction in the
Participant’s “target” bonus opportunity, “target” long-term incentive
opportunity, or “target” equity incentive opportunity, as determined by taking
into account each opportunity in effect immediately prior to a Change in Control
(and as may have been increased after the date of a Change in Control); (d) any
action or inaction by the Company that constitutes a material breach by the
Company of the Plan; or (e) a change in the Participant’s geographic work
location of over 50 miles from the Participant’s geographic work location
immediately prior to such change, except for required travel in furtherance of
the Company’s business to the extent consistent with the Participant’s duties.

2.14 Participant. “Participant” shall mean each Employee designated by the
Administrator as a Participant and who signs and returns to the Company a Notice
of Participation indicating that such Employee agrees to be a Participant.

2.15 Release. “Release” means a general waiver and release of claims
substantially in the form provided to the Participant together with the Notice
of Participation.

2.16 Notice of Participation. “Notice of Participation” shall mean an
individualized written notice of participation in the Plan from an authorized
officer of the Company.

2.17 Plan. “Plan” shall mean the M/A-COM Technology Solutions Holdings, Inc.
Change in Control Plan, as set forth herein, together with all amendments
hereto.

2.18 Severance Payments. “Severance Payments” shall mean the severance
compensation and benefits as provided in Section 4.

 

3. Eligibility.

3.1 Release of Claims. As a condition of receiving any payments or benefits
under the Plan, a Participant must sign (and not revoke, if applicable) a
Release, which Release must become effective (i.e., the Participant must sign
the Release and any revocation period specified therein must have expired
without the Participant revoking the Release) no later than 60 days following
the Participant’s termination of employment (or, if earlier, by the date
specified in the Release). If the Release does not become effective by the
deadline specified in the immediately preceding sentence, then none of such
payments or benefits shall be provided to the Participant.

3.2 Participation in Plan. Each Employee who is designated by the Administrator
as a Participant and who signs and returns to the Company a Notice of
Participation within the time set forth in such Notice shall be a Participant in
the Plan. A Participant shall cease to be a Participant in the Plan upon ceasing
to be an Employee; provided, however, that once a Participant has become
entitled to payments and benefits hereunder, he or she shall remain a
Participant in the Plan until the full amount of the payments and benefits has
been delivered to the Participant.



--------------------------------------------------------------------------------

4. Severance Payments.

4.1 Cash Severance Payments. If, within one year following a Change in Control,
a Participant’s employment is terminated by the Company involuntarily without
Cause or by the Participant for Good Reason then, subject to Sections 3.1, 5 and
6, the Participant shall be entitled to receive the following cash payments:

(a) the cash amount determined in accordance with the Participant’s Notice of
Participation; and

(b) an amount equal to that percentage specified in a Participant’s Notice of
Participation of the Participant’s annual bonus potential at “target” rather
than “maximum” level of achievement as in effect immediately prior to a Change
in Control (and as may have been increased after the date of a Change in
Control).

4.2 Treatment of Equity Awards. Notwithstanding any provision in the instrument
evidencing an equity award:

(a) If, within one year following a Change in Control, a Participant’s
employment is terminated by the Company involuntarily without Cause or by the
Participant for Good Reason then, subject to Sections 3.1, 5 and 6, all then
outstanding equity-based awards that become exercisable, vested or payable based
solely on continued service granted to the Participant under any applicable
equity compensation plans of the Company as in effect on the date of the Change
in Control, whether granted before or after the Effective Date, shall become
fully vested and exercisable or payable as of the effective date of the
Participant’s termination; provided, that if an award provides deferred
compensation subject to Code Section 409A, such award will be paid at the same
time and in the same form as it would have been paid had no Change in Control
occurred.

(b) All outstanding equity-based awards, but excluding the stock options granted
by the Company on April 29, 2014, April 22, 2015, May 5, 2015, September 3,
2015, and November 13, 2015, that are eligible to become exercisable, vested or
payable (or that provide for accelerated vesting or payment) upon the attainment
of specified performance goals granted to the Participant under any applicable
equity compensation plans of the Company as in effect on the date of the Change
in Control, whether granted before or after the Effective Date, shall be deemed
earned at 200% of “target” immediately prior to the Change in Control and shall
be converted, without proration, into that number of restricted stock units
equal to the number of shares that would have been payable had the performance
goals been attained at 200% of the “target” performance level, such restricted
stock units to become vested and payable upon completion of the applicable
performance period and any further service-based vesting period relating to such
award, subject to the Participant’s continued employment; provided, that,
subject to Sections 3.1, 5 and 6, such restricted stock units shall immediately
become fully vested and payable if, within one year following a Change in
Control, a Participant’s employment is terminated by the Company involuntarily
without Cause or by the Participant for Good Reason; provided further, that if
an award provides deferred compensation subject to Code Section 409A, such award
will be paid at the same time and in the same form as it would have been paid
had no Change in Control occurred.



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, any unvested equity-based awards shall cease
vesting immediately on the date of Participant’s termination of employment, but
shall not terminate until the date on which it is determined whether the
Participant is eligible to receive accelerated vesting under this Section 4.2.

4.3 Method of Payment. Any cash Severance Payment to which a Participant becomes
entitled pursuant to Section 4.1shall be paid to the Participant in a lump sum
within 10 days of the effective date of the Participant’s Release. If a
Participant dies after becoming eligible for a cash Severance Payment and
executing a Release but before payment of the cash Severance Payment, the cash
Severance Payment will be paid to the Participant’s estate in a lump sum within
60 days of the Participant’s death, provided that the Release becomes effective
prior to such date. If a Participant dies after becoming eligible for a cash
Severance Payment but before executing a Release, the personal representative of
the Participant’s estate shall be permitted to sign a Release on the
Participant’s (and the Participant’s estate’s) behalf. All payments and benefits
under the Plan will be net of amounts withheld with respect to taxes, offsets or
other obligations.

4.4 Voluntary Resignation; Termination for Cause. If (a) the Participant’s
employment terminates by reason of the Participant’s voluntary resignation after
a Change in Control other than for Good Reason or (b) the Company terminates the
Participant for Cause, then the Participant shall not be entitled to receive any
payments or benefits under the Plan and shall be entitled only to those payments
and benefits (if any) as may be available under the Company’s then existing
benefit plans and policies at the time of such termination.

4.5 Disability; Death. If the Participant’s employment terminates by reason of
the Participant’s death, or in the event the Company terminates the
Participant’s employment following his or her Disability, the Participant shall
not be entitled to receive any payments or benefits under the Plan and shall be
entitled only to those payments and benefits (if any) as may be available under
the Company’s then existing benefits plans and policies at the time of such
termination.

 

5. Golden Parachute Excise Tax.

5.1 Gross-Up Payment. In the event that a Participant becomes entitled to
receive any payment or benefit under the Plan, either alone or when aggregated
with any other payments or benefits received (or to be received) by a
Participant from the Company (each a “Payment” and, collectively, the “Total
Payments”) and any of the Total Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
“Excise Tax”), the Company shall make an additional lump-sum cash payment to the
Participant (a “Gross-Up Payment”) in an amount such that after payment by the
Participant of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.



--------------------------------------------------------------------------------

5.2 Timing of Payment. A Gross-Up Payment, if any, shall be made by the Company
to the Participant on or within 10 business days of the date that the related
Excise Tax on the Total Payments is required to be remitted to the relevant
taxing authorities. Notwithstanding anything to the contrary in this Section 5,
in no event will a Gross-Up Payment be made on a day that is later than the last
day of the Participant’s taxable year that immediately follows the Participant’s
taxable year in which the related Excise Tax on the Total Payments is remitted
to the relevant taxing authorities.

5.3 Determination. Unless the Company and the Participant otherwise agree in
writing, any determination required under this Section 5 or the Participant’s
Notice of Participation shall be made in writing by an independent accounting
firm appointed by the Company (the “Accountants”), whose determination shall be
conclusive and binding upon the Participant and the Company. For purposes of
making the calculations required by Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Company and the Participant shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations pursuant to this Section 5.

 

6. Forfeiture of Severance Payments.

The Severance Payments are conditioned on a Participant’s compliance with the
Company’s code of conduct, code of ethics, and any restrictive covenants
contained in the Participant’s Release (collectively, the “restrictive
covenants”). Notwithstanding any other provision of the Plan to the contrary, if
it is determined by the Company that the Participant has violated any of the
restrictive covenants, the Participant shall be required to repay to the Company
an amount equal to the economic value of all payments and benefits already paid
or provided to the Participant under the Plan and the Participant (including the
Participant’s estate and successors) shall forfeit all other entitlements under
the Plan. Additional forfeiture provisions may apply under the Plan or other
agreements between the Participant and the Company, and any such forfeiture
provisions shall remain in full force and effect.

 

7. Employment Status; Withholding.

7.1 Employment Status. The Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligations to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at will, as
defined under applicable law.

7.2 Tax Withholdings. All payments and benefits made or provided pursuant to the
Plan shall be subject to applicable payroll and income tax withholding and other
legally required deductions; provided that the amount so withheld shall not
exceed the minimum amount required to be withheld by law.



--------------------------------------------------------------------------------

8. Successors to Company and Participants.

8.1 Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or acquiror of all or substantially all of the Company’s business
and/or assets shall assume the obligations under the Plan and agree expressly to
perform the obligations under the Plan. For all purposes under the Plan, the
term “Company” shall include any successor to the Company or acquiror of the
Company’s business and/or assets pursuant to the terms of an agreement between
the Company and such successor or acquiror or by operation of law.

8.2 Participant’s Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

9. Duration, Amendment and Termination.

9.1 Duration. The Plan shall terminate 3 years from the Effective Date, unless
(a) the Plan is extended by the Administrator, (b) a Change in Control occurs
while the Plan is in effect, or (c) the Administrator terminates the Plan in
accordance with Section 9.2 below. If a Change in Control occurs prior to
termination of the Plan pursuant to the preceding sentence, then the Plan shall
terminate upon the date that all obligations of the Company hereunder have been
satisfied.

9.2 Amendment and Termination. The Administrator shall have the discretionary
authority to amend the Plan in any respect, including as to the removal or
addition of Participants, or to terminate or suspend the Plan, by resolution
adopted by a majority of the Administrator; provided, however, that with respect
to any Participant that has been designated by the Administrator as a
Participant and has signed and returned to the Company a Notice of Participation
indicating that such Employee has agreed to be a Participant, no such amendment,
termination or suspension of the Plan shall be effective as to such Participant
unless (a) the Participant would not be adversely affected in any way by such
amendment, termination or suspension or (b) the Participant consents in writing
to such amendment, termination or suspension.

 

10. Administration.

10.1 Power and Authority. The Administrator has all power and authority
necessary or convenient to administer the Plan, including, but not limited to,
the exclusive authority and discretion: (a) to construe and interpret the Plan;
(b) to decide all questions of eligibility for and the amount of benefits under
the Plan; (c) to prescribe procedures to be followed and the forms to be used by
the Participants pursuant to the Plan; and (d) to request and receive from all
Participants such information as the Administrator determines is necessary for
the proper administration of the Plan.



--------------------------------------------------------------------------------

10.2 Code Section 409A. The provisions for Code Section 409A shall be applied as
follows:

(a) The Company makes no representations or warranties to any Employee with
respect to any tax, economic or legal consequences of the Plan or any payments
to any Participant hereunder, including, without limitation, under Code
Section 409A, and no provision of the Plan shall be interpreted or construed to
transfer any liability for failure to comply with Code Section 409A or any other
applicable legal requirements from the Participant or other individual to the
Company or any of its affiliates. Each Participant, by executing a Notice of
Participation, shall be deemed to have waived any claim against the Company and
its affiliates with respect to any such tax, economic or legal consequences.
However, the payments and benefits provided under the Plan are not intended to
constitute deferred compensation that is subject to the requirements of Code
Section 409A. Rather, the Company intends that the Plan and the payments and
other benefits provided hereunder be exempt from the requirements of Code
Section 409A, whether pursuant to the short-term deferral exception described in
Treas. Reg. § 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treas. Reg. § 1.409A-1(b)(9)(iii) or otherwise. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered in a manner consistent with such intention;

(b) Without limiting the generality of the foregoing, and notwithstanding any
other provision of the Plan to the contrary, all references herein to a
Participant’s termination of employment are intended to mean the Participant’s
“separation from service” from the Company and its Section 409A Affiliates
within the meaning of Code Section 409A. “Section 409A Affiliates” means each
entity that is required to be included in the Company’s controlled group of
corporations within the meaning of Code Section 414(b) or (c); provided,
however, that the phrase “at least 50 percent” shall be used in place of the
phrase “at least 80 percent” each place it appears therein or in the regulations
thereunder;

(c) If the Company determines that any of the payments or benefits under the
Plan constitute “deferred compensation” under Code Section 409A and the
Participant is, on the date of his or her termination of employment, a
“specified employee” of the Company, as such term is defined in Code
Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Code Section 409A, the
timing of the payment of such pay or benefits shall be delayed until the earlier
to occur of the date that is six months and one day after the Participant’s
termination of employment or the date of the Participant’s death after the
Participant’s termination of employment;

(d) To the extent that any reimbursement under Section 4 is deemed to constitute
taxable compensation to a Participant, such reimbursement will be made no later
than December 31 of the year following the year in which the expense was
incurred. The amount of any such reimbursement provided in one year shall not
affect the expenses eligible for reimbursement in any subsequent year, and the
Participant’s right to such reimbursement will not be subject to liquidation or
exchange for any other benefit; and

(e) If any payments or benefits under the Plan would violate the terms of
Section 16(b) of the Exchange Act or other federal securities laws, or any other
applicable law, then the payment or the provision of such payments or benefits
shall be delayed until the earliest date on which making such payment or
providing such benefit would not violate such law.



--------------------------------------------------------------------------------

11. Claims Process.

11.1 Claim for Benefits. A Participant (or any individual authorized by such
Participant) has the right under ERISA and the Plan to file a written claim for
benefits. To file a claim, the Participant must send the written claim to the
Company’s Vice President of Human Resources. If such claim is denied in whole or
in part, the Participant shall receive written notice of the decision of the
Company’s Vice President of Human Resources within 90 days after the claim is
received. Such written notice shall include the following information:
(a) specific reasons for the denial; (b) specific reference to pertinent Plan
provisions on which the denial is based; (c) a description of any additional
material or information necessary for the perfection of the claim and an
explanation of why it is needed; and (d) steps to be taken if the Participant
wishes to appeal the denial of the claim, including a statement of the
Participant’s right to bring a civil action under Section 502(a) of ERISA upon
an adverse decision on appeal. If the Company’s Vice President of Human
Resources needs more than 90 days to make a decision, he or she shall notify the
Participant in writing within the initial 90 days and explain why more time is
required, and how long is needed. If a Participant (or any individual authorized
by such Participant) submits a claim according to the procedures above and does
not hear from the Company’s Vice President of Human Resources within the
appropriate time, the Participant may consider the claim denied.

11.2 Appeals. The following appeal procedures give the rules for appealing a
denied claim. If a claim for benefits is denied, in whole or in part, or if the
Participant believes benefits under the Plan have not been properly provided,
the Participant (or any individual authorized by such Participant) may appeal
this denial in writing within 60 days after the denial is received by filing a
written request for review with the Administrator. The Administrator shall
conduct a review and make a final decision within 60 days after receiving the
Participant’s written request for review. If the Administrator needs more than
60 days to make a decision, it shall notify the Participant in writing within
the initial 60 days and explain why more time is required and the date by which
the Administrator expects to render its decision. The Administrator may then
take 60 more days to make a decision. If such appeal is denied in whole or in
part, the decision shall be in writing and shall include the following
information: (a) specific reasons for the denial; (b) specific reference to
pertinent Plan provisions on which the denial is based; (c) a statement of the
Participant’s right to access and receive copies, upon request and free of
charge, of all documents and other information relevant to such claim for
benefits; and (d) a statement of the Participant’s (or representative’s) right
to bring a civil action under Section 502(a) of ERISA. If the Administrator does
not respond within the applicable time frame, the Participant may consider the
appeal denied. If a Participant’s claim is denied, in whole or in part, the
Participant (or any individual authorized by such Participant) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (within the meaning of 29
C.F.R. § 2560.503-1(m)(8)) to his or her claim. Likewise, a Participant (or any
individual authorized by such Participant) who submits a written request to
appeal a denied claim shall have the right to submit any comments, documents,
records or other information relating to the claim that he or she wishes to
provide.

11.3 Limitations Period. A Participant must pursue the claim and appeal rights
described above within 365 days following the date of which the Participant knew
of should have known that the benefits in dispute would not be paid under the
Plan. The Participant must



--------------------------------------------------------------------------------

exhaust the claim and appeals rights described above before seeking any other
legal recourse regarding a claim for benefits. The Participant may thereafter
file an action in a court of competent jurisdiction, but he or she must do so
within 365 days after the date of the notice of decision on appeal or such
action will be forever barred. Any judicial review of the Administrator’s
decision on a claim will be limited to whether, in the particular instance, the
Administrator abused its discretion. In no event will such judicial review be on
a de novo basis, because the Administrator has discretionary authority to
determine eligibility for (and the amount of) payments and benefits under the
Plan and to construe and interpret the terms and provisions of the Plan.

 

12. Notices and Assignment.

12.1 General. Notices and all other communications contemplated by the Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Vice President of Human Resources.

12.2 Notice of Termination by the Company. Any termination of employment by the
Company in connection with a Change in Control pursuant to the terms herein
shall be communicated by a notice of termination of employment to the
Participant at least five days prior to the date of such termination (or at
least 30 days prior to the date of a termination by reason of the Participant’s
Disability). Such notice shall indicate the specific termination provision or
provisions in the Plan relied upon (if any), shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision or provisions so indicated, and shall specify the
termination date.

12.3 Notice of Good Reason Termination by the Participant. For purposes of the
Plan, a Participant’s termination of employment shall be for Good Reason only if
(a) the Participant delivers written notice to the Company of the existence of
the condition which the Participant believes constitutes Good Reason within
90 days of the initial existence of such condition (which notice specifically
identifies such condition), (b) the Company fails to remedy such condition
within 30 days after the date on which it receives such notice (the “Good Reason
Cure Period”), and (c) the Participant actually terminates employment with the
Company within 90 days after the expiration of the Good Reason Cure Period. If
the Company fails to remedy the condition constituting Good Reason during the
Good Reason Cure Period and the Participant decides to terminate his or her
employment for Good Reason, then the Participant shall provide the Company with
written notice of such intent to terminate. Subject to the first sentence of
this Section 12.3, any such termination shall be effective on the date such
notice of termination is given to the Company or on such later date specified
therein.

12.4 Assignment by Company. The Company may assign its rights under the Plan to
an affiliate, and an affiliate may assign its rights under the Plan to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in the Plan shall mean the entity that actually
employs the Participant.



--------------------------------------------------------------------------------

13. Miscellaneous.

13.1 Governing Law, Jurisdiction and Venue. The Plan is intended to be, and
shall be interpreted as, an unfunded employee welfare benefit plan (within the
meaning of Section 3(1) of ERISA) for a select group of management or highly
compensated employees (within the meaning of 29 C.F.R. §2520.104-24) and it
shall be enforced in accordance with ERISA. Any Participant or other Person
filing an action related to the Plan shall be subject to the jurisdiction and
venue of the federal courts of the State of Delaware.

13.2 Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is “at will” and may be terminated by either the Participant or the
Company at any time, subject to applicable law.

13.3 Indebtedness of Participant. If a Participant is indebted to the Company,
the Company reserves the right to offset any Severance Payments by the amount of
such indebtedness, to the full extent permitted by applicable law; provided that
such offset is structured in a manner intended to comply with Code Section 409A.

13.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions hereof and shall have no force and
effect.

13.5 Effect of Plan. The Plan, as amended, shall completely replace and
supersede any prior version of the Plan and any other verbal or written promise,
agreement, document or communication concerning the payments or benefits under
the Plan. Without limiting the generality of the foregoing, effective
immediately upon delivery by the Participant of a signed Notice of
Participation, the Participant (a) thereby waives, without need of any further
agreement or action, any potential rights the Participant may have to severance
pay, equity acceleration or other benefits specifically arising from or in
respect of a Change in Control occurring during the term of the Plan (including
any such potential rights arising from any verbal or written promise, offer
letter, employment agreement, other agreement, document, or communication
between the Participant and the Company or pre-existing practice of the Company
with respect to such benefits, but expressly excluding any rights to benefits
arising from the Plan), and (b) thereby agrees that, if the Participant has an
existing agreement with the Company relating to potential rights to severance
pay, equity acceleration or other benefits specifically arising from or in
respect of a Change in Control, those rights shall be deemed completely replaced
and superseded by the Participant’s rights under the Plan with respect to any
Change in Control occurring during the term of the Plan; provided that, except
as specifically modified (mutatis mutandis) by the foregoing subsection (b),
such agreement shall remain enforceable and in full force and effect. In
addition, none of the payments or benefits under the Plan shall be counted as
“compensation” or any equivalent term for purposes of determining benefits under
other plans, programs or practices owing to the Participant from the Company,
except to the extent expressly provided therein. Except as otherwise
specifically provided for in the Plan, the Participant’s rights under all such
agreements, plans, provisions and practices continue to be subject to the
respective terms and conditions thereof.



--------------------------------------------------------------------------------

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

CHANGE IN CONTROL PLAN

NOTICE OF PARTICIPATION

To:

Date:                          , 20    

The Administrator has designated you as a Participant in the Plan, a copy of
which is attached hereto. The terms and conditions of your participation in the
Plan are as set forth in the Plan and herein. The terms defined in the Plan
shall have the same defined meanings in this Notice of Participation. As a
condition of receiving any payments or benefits under the Plan, you must sign
(and not revoke, if applicable) a Release substantially in the form provided to
you together with this Notice of Participation, which Release must become
effective (i.e., you must sign the Release and any revocation period specified
therein must have expired without you revoking the Release) no later than 60
days following your termination of employment (or, if earlier, by the date
specified in the Release).

As provided in Section 4.1 of the Plan, the following terms apply to your
participation in the Plan:

(a) Cash Amount: (A) [12 times][6 times] your monthly Base Salary, plus
(B) $[25,000][12,500].

(b) Percentage of Annual Bonus Potential at Target: [100%][50%]

If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Also by signing below, you
acknowledge and agree that the payments and benefits under the Plan are subject
to forfeiture or repayment in certain cases if you have violated the Company’s
code of conduct or code of ethics or any restrictive covenants contained in your
Release.

Please return the signed copy of this Notice of Participation within 10 days of
the date set forth above to:

M/A-COM Technology Solutions Holdings, Inc.

Attn: Vice President of Human Resources

100 Chelmsford Street

Lowell, MA 01851

Your failure to timely remit this signed Notice of Participation will result in
your immediate removal from the Plan. Please retain a copy of this Notice of
Participation, along with the Plan, for your records.

 

Date:                                                    

Signature:                                                                      